Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants amendment filed 6/27/2022 has been entered.  Claims 1 and 7 were amended.

Withdrawn rejections
Applicant's amendments and arguments filed 6/27/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims have been amended to recite a new pH range of 8 to 9.6 which is not supported by this original disclosure.  The original disclosure only supports 6 to 9.6, 6.5 to 9 and 7 to 8.5 (page 10, lines 5-9).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (GB 2533527; published October 17, 2018) in view of Derby et al. (US 9,380,784; patented July 5, 2016) in further view of Jenevein (US 6,511, 950; patented January 28, 2003).

Applicant’s Invention
Applicant claims an antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 5-150 mM L-amino acid; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 8 to about 9.6. (claim 1)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Plummer et al. teach an antimicrobial composition comprising and amino acid arginine; an anti-microbial component consisting of at least one anti-microbial quaternary ammonium compound and chlorhexidine, additional antimicrobial agents include amine oxides, amphoteric compounds, betaines and amines and a polar solvent (page 3, lines 12-30).  The chlorhexidine salt is preferably chlorhexidine di-gluconate (page 8, lines 35-36).  The quaternary ammonium compound is preferably benzethonium chloride or benzalkonium chloride (page 10, lines 10-15; page 11, lines 20-25). The amount of the antimicrobial agent ranges from 0.0005-10 wt.% (page 13, lines 15-20).  The pH of the composition ranges from 2-12, preferably 2-10 (page 15, lines 29-31).  Formulations may further comprise surfactants, complexing agents (chelators), skin conditioning agents and fragrances (page 16, lines 7-11; page 17, lines 13-23).  The non-ionic surfactants include amine oxides, linear and branched alcohol ethoxylates (page 16, lines 24-27).  Surfactants also include amphoteric surfactants such as cocamidopropyl betaine and surfactants range from 0.1-20 wt% of the compositions (page 16, line 33 through page 17, line 11).  The formulations may be in the form of a liquid, a foam or a spray (page 19, lines 30-37).  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Plummer et al. do not teach the amount of the L-amino acid is 5-150mM.  However, the solutions are taught to include an amino acid component (Example 1).  It is for this reason Derby et al. is joined.  
Derby et al. teach antimicrobial compositions used to treat surfaces or wounds (abstract).  Formulating ketoacids with peroxide result in greater antimicrobial properties than when administered alone (column 10, lines 17-32).  Liquid antimicrobial compositions comprising 6-amino-2-ketohexanoic acid, hydrogen peroxide, citrate buffer to pH 6, ethanol and water are disclosed (Examples 1-80).  The concentration of the amino acid 6-amino-2-ketohexanoic acid is from about 15 mM to about 30 mM (claim 1).
Plummer et al. do not teach the primary foaming agent is selected from C8-16 alkanolamide, a glucosamide or a mixture thereof.  It is for this reason that Jenevein. is joined.
Jenevein teach a cleaning composition comprising quaternary ammonium salts benzethonium chloride and a chelator (abstract).  The preferred composition comprising 0.4-4.2% benzathonium chloride (column 2, lines 4-10). Formulations also comprise halogens selected from lauramide DEA, cocamide DEA, cocamide MEA, lauramide MEA and cocamide MIPA, benzethonium chloride and amine oxides (column 2, lines 33-48).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Plummer et al., Derby et al. and Jenevein all teach antimicrobial compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et al., Derby et al. and Jenevein and include about 15 mM to about 30 mM amino acid with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to optimize the amount of L-amino acid to 15-30 mM with routine optimization because Derby et al. teach amino acids are used in this amount to form antimicrobial formulations.  
Furthermore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et al., Derby et al. and Jenevein and include a primary foaming agent that is a C8-16 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Plummer et al. and Jenevein to substitute lauramide DEA, cocamide DEA, cocamide MEA, lauramide MEA and cocamide MIPA along with benzethonium chloride and amine oxides as amines.  

Claims 2 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (GB 2533527; published October 17, 2018) in view of Derby et al. (US 9,380,784; patented July 5, 2016) and Jenevein (US 6,511, 950; patented January 28, 2003), as applied to claims 1, 3-6 and 15 in further view of Sutton et al. (US 2016/0312155; patented March 20, 2018).
Applicant’s Invention
Applicant claims an antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 20-100 mM L-amino acid; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 8 to about 9.6. (claim 1)
Applicant claims an antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 20-100 mM L-amino acid; 0.1-2 wt.% C8-12 Guerbet alcohol ethoxylate; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 8 to about 9.6. (claim 7)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Plummer et al. Derby et al. and Jenevein are addressed in the above 103 rejection.  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Plummer et al. and Jenevein do not teach 0.1-2% C8-C12 Guerbet alcohol ethoxylate.  It is for this reason that Sutton et al. is joined. 
Sutton et al. teach a cleaning composition comprising a disinfecting quaternary surfactant, a nonionic surfactant such as an ethoxylated alcohol and a chelating agent (abstract).  The non-ionic surfactants include C8-12 Guerbet alcohol and PEG ether of C10 Guerbet alcohol and the quaternary ammonium disinfectant is benzalkonium chloride (column 4, lines 20-56).  A preferred cleaning composition comprises 0.05-1% quaternary surfactant and 0-2% nonionic surfactant, preferably 0.1-0.3% benzalkonium chloride and 0.1-0.3% PEG of C8-12 Guerbet alcohol with 0-2% adjuvants and water (column 5, lines 3-27). Preferred are the C10-Guerbet alcohols Lutensol XL80 and Lutensol XL100 which encompass PEG-9 propylheptyl ether (column 5, line 63 through column 6, line 13).  Cleaning formulations comprising 0.1-2% C10-Guerbet alcohol are effect in removing dirt and grease (Examples 1 and 2).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Plummer et al., Derby et al., Jenevein and Sutton et al. all teach antimicrobial compositions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et al., Derby et. al., Jenevein and Sutton et al. to include 0.1-2% C10-Guerbet alcohol ethoxylate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Plummer et al., Jenevein and Sutton et al. to include C10 Guerbet alcohol because Sutton et al. teach cleaning formulations comprising 0.1-2% C10-Guerbet alcohol are effective in removing dirt and grease.  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (GB 2533527; published October 17, 2018) in view of Derby et al. (US 9,380,784; patented July 5, 2016) and Jenevein (US 6,511, 950; patented January 28, 2003).
Applicant’s Invention
Applicant claims a method of cleaning a surface comprising contacting a surface with the antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 20-100 mM L-amino acid; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 8 to about 9.6. (claim 16)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Plummer et al. teach an antimicrobial composition comprising and amino acid arginine; an anti-microbial component consisting of at least one anti-microbial quaternary ammonium compound and chlorhexidine and a polar solvent (page 3, lines 12-30).  The formulations are applied to skin topically (page 1, lines 1-5; page 12, lines 12-14).  The chlorhexidine salt is preferably chlorhexidine di-gluconate (page 8, lines 35-36).  The quaternary ammonium compound is preferably benzethonium chloride or benzalkonium chloride (page 10, lines 10-15; page 11, lines 20-25). The amount of the antimicrobial agent ranges from 0.0005-10 wt.% (page 13, lines 15-20).  The pH of the composition ranges from 2-12, preferably 2-10 (page 15, lines 29-31).  Formulations may further comprise surfactants, complexing agents (chelators), skin conditioning agents and fragrances (page 16, lines 7-11; page 17, lines 13-23).  The non-ionic surfactants include amine oxides, linear and branched alcohol ethoxylates (page 16, lines 24-27).  Surfactants also include amphoteric surfactants such as cocamidopropyl betaine and surfactants range from 0.1-20 wt% of the compositions (page 16, line 33 through page 17, line 11).  The formulations may be in the form of a liquid, a foam or a spray (page 19, lines 30-37).  With respect to claim 19, the formulations are in concentrated form ready for dilution or in ready to use form (page 15, lines 14-19).  With respect to claim 18, the formulation provides residual anti-microbial effects when surfaces treated with the formulation or subsequently rinsed with water (page 18, line 35 through page 19, line 2).  With respect to claims 17 and 20, the formulations are in liquid form as gels, mousses (foams) and sprays (page 19, lines 8-11).
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Plummer et al. do not teach the amount of the L-amino acid is 5-150mM.  However, the solutions are taught to include an amino acid component (Example 1).  It is for this reason Derby et al. is joined.  
Derby et al. teach antimicrobial compositions used to treat surfaces or wounds (abstract).  Formulating ketoacids with peroxide result in greater antimicrobial properties than when administered alone (column 10, lines 17-32).  Liquid antimicrobial compositions comprising 6-amino-2-ketohexanoic acid, hydrogen peroxide, citrate buffer to pH 6, ethanol and water are disclosed (Examples 1-80).  The concentration of the amino acid 6-amino-2-ketohexanoic acid is from about 15 mM to about 30 mM (claim 1).
Plummer et al. do not teach the primary foaming agent is selected from C8-16 alkanolamide, a glucosamide or a mixture thereof.  It is for this reason that Jenevein. is joined.
Jenevein teach a cleaning composition comprising quaternary ammonium salts benzethonium chloride and a chelator (abstract).  The preferred composition comprising 0.4-4.2% benzathonium chloride (column 2, lines 4-10). Formulations also comprise halogens selected from lauramide DEA, cocamide DEA, cocamide MEA, lauramide MEA and cocamide MIPA, benzethonium chloride and amine oxides (column 2, lines 33-48).

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Plummer et al., Derby et al. and Jenevein teach antimicrobial compositions.  Plummer et al. do not teach the amount of the L-amino acid is 5-150mM.  However, the solutions are taught to include an amino acid component (Example 1).  It is for this reason Derby et al. is joined.  
Derby et al. teach antimicrobial compositions used to treat surfaces or wounds (abstract).  Formulating ketoacids with peroxide result in greater antimicrobial properties than when administered alone (column 10, lines 17-32).  Liquid antimicrobial compositions comprising 6-amino-2-ketohexanoic acid, hydrogen peroxide, citrate buffer to pH 6, ethanol and water are disclosed (Examples 1-80).  The concentration of the amino acid 6-amino-2-ketohexanoic acid is from about 15 mM to about 30 mM (claim 1).
Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et al. and Jenevein and include a primary foaming agent that is a C8-16 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Plummer et al. and Jenevein to substitute lauramide DEA, cocamide DEA, cocamide MEA, lauramide MEA and cocamide MIPA along with benzethonium chloride and amine oxides as amines.  
Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617